MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                       Sep 30 2020, 8:16 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Scott H. Duerring                                        Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Catherine E. Brizzi
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Thomas W. Farr,                                          September 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-645
        v.                                               Appeal from the St. Joseph Superior
                                                         Court
State of Indiana,                                        The Honorable John E. Broden,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable André B. Gammage,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         71C01-1610-FC-11



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-645 | September 30, 2020                   Page 1 of 6
                                          Case Summary
[1]   Thomas Farr (“Farr”) appeals the sentence imposed upon his plea of guilty to

      Non-Support of a Dependent Child, as a Class C felony.1 He presents the sole

      issue of whether his six-year sentence, with three years suspended to probation,

      is inappropriate. We affirm.



                                   Facts and Procedural History
[2]   In 2002, Farr was court-ordered to pay $149.00 weekly as support for his then

      four-year-old child. He was also ordered to contribute to his child’s medical

      and educational expenses. In 2008, when Farr owed more than $30,000.00, he

      was found in contempt of court and given a suspended sentence of 120 days

      incarceration. In 2014, Farr was again found to be in contempt of court and

      received another suspended sentence. By March 27, 2016, when Farr’s child

      became eighteen, Farr had paid $50,761.00 and owed $56,011.00.


[3]   On October 3, 2016, the State of Indiana filed two charges against Farr. In

      Count 1, the State alleged that Farr had knowingly failed to pay more than

      $15,000.00 in child support due between July 29, 2002 and June 30, 2004. In




      1
          Ind. Code § 35-46-1-5.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-645 | September 30, 2020   Page 2 of 6
      Count 2, the State alleged that Farr had knowingly failed to pay child support

      due between July 2, 2014 and March 27, 2016.2


[4]   Farr, who had relocated to Tennessee, was arrested in Georgia in 2019. On

      January 8, 2020, Farr appeared at a hearing, provided a factual basis for the

      charges, and pled guilty as charged without the benefit of a plea agreement. At

      the conclusion of a sentencing hearing conducted on March 4, 2020, the trial

      court entered a judgment of conviction only upon the Class C felony count.

      Finding the amount owed and Farr’s criminal history to be aggravating factors,

      the trial court sentenced Farr to six years imprisonment, with three years

      suspended to probation. He now appeals.



                                  Discussion and Decision
[5]   Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

      appellate review and revision of a sentence imposed by a trial court. Sanders v.

      State, 71 N.E.3d 839, 843 (Ind. Ct. App. 2017), trans. denied. This appellate

      authority is embodied in Indiana Appellate Rule 7(B). Id. Under 7(B), the

      appellant must demonstrate that his sentence is inappropriate in light of the

      nature of his offense and his character. Id. (citing Ind. Appellate Rule 7(B)). In




      2
        The bifurcation of charges tracked a statutory change in the classification of the offense. Prior to July 1,
      2014, the offense of failure to provide child support in an amount of $15,000.00 or more was classified as a
      Class C felony; thereafter, it was classified as a Level 6 felony. Indiana Code Section 35-46-1-5 now provides
      in relevant part: “A person who knowingly or intentionally fails to provide support to the person’s dependent
      child commits nonsupport of a child, a Level 6 felony.”

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-645 | September 30, 2020                 Page 3 of 6
      these instances, deference to the trial courts “should prevail unless overcome by

      compelling evidence portraying in a positive light the nature of the offense (such

      as accompanied by restraint, regard, and lack of brutality) and the defendant’s

      character (such as substantial virtuous traits or persistent examples of good

      character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[6]   The Indiana Supreme Court has explained that the principal role of appellate

      review is an attempt to leaven the outliers, “not to achieve a perceived ‘correct’

      result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The

      question is not whether another sentence is more appropriate, but whether the

      sentence imposed is inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct.

      App. 2008).


[7]   A defendant convicted of a Class C felony is subject to a sentencing range of

      two to eight years, with an advisory sentence of four years. I.C. § 35-50-2-6.

      Farr received a sentence of two years above the advisory, but with three years

      suspended to probation. He contends that the nature of the offense and his

      character do not support his sentence. In particular, he emphasizes that he did

      not commit a crime of violence, he had paid some child support, he had pled

      guilty, and he has regularly been gainfully employed.


[8]   Looking to the nature of the offense, Farr did not commit a crime of violence

      by failing to pay child support. That said, he was not sentenced for a violent

      crime. Farr, a construction worker by trade, was afforded leniency on multiple

      occasions, but he did not satisfy his obligation. Ultimately, he owed a child


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-645 | September 30, 2020   Page 4 of 6
       support arrearage of $56,011.00, significantly more than that necessary to

       commit the offense of non-support, as a Class C felony.


[9]    Next, we consider the defendant’s character. Farr pled guilty and, in general, a

       decision to plead guilty reflects favorably upon a defendant’s character. See

       Lopez v. State, 869 N.E.2d 1254, 1259 (Ind. Ct. App. 2007) (observing that a

       defendant’s guilty plea reflects positively on character although it may not be a

       significant mitigating factor), trans. denied. Here, given the mathematical

       accounting of Farr’s child support history, his decision to plead guilty may well

       be considered a pragmatic one.


[10]   Farr has a history of employment, but he also has a history of substance abuse

       and related criminal history. In 1998, Farr was convicted of a misdemeanor

       offense of Driving While Intoxicated. In 2003, he was convicted of Driving

       with a Blood Alcohol Content of 0.15 or greater, as a misdemeanor offense.

       Also in 2003, he was convicted of Driving with a Blood Alcohol Content of

       0.15 or greater, as a Class D felony. Farr points out that the offenses are remote

       in time and argues “the weight should be insignificant.” Appellant’s Brief at 10.

       However, we conduct an independent review and the weight or value accorded

       by the trial court to reasons properly found is not subject to appellate review.

       Kimbrough v. State, 979 N.E.2d 625, 628 (Ind. 2012) (citing Anglemyer v. State,

       868 N.E.2d 482, 490-91 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.

       Moreover, when he was charged in this case, Farr was subject to a previously

       suspended sentence for his failure to pay child support.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-645 | September 30, 2020   Page 5 of 6
[11]   Farr has not presented compelling evidence that portrays in a positive light the

       nature of the offense or his character. Absent such evidence, we are

       unpersuaded that his sentence is inappropriate.3



                                                   Conclusion
[12]   Farr’s sentence of six years, with three years suspended to probation, is not

       inappropriate.


[13]   Affirmed.


       Vaidik, J., and Weissmann, J., concur.




       3
         Farr also asserts, without developing a corresponding argument, that he should have been placed in a
       community corrections program. “[P]lacement in a community corrections program is an alternative to
       commitment to the Department of Correction and made at the sole discretion of the trial court … a defendant
       is not entitled to serve his sentence in a community corrections program but, as with probation, placement in
       the program is a ‘matter of grace’ and a ‘conditional liberty that is a favor, not a right.’” Million v. State, 646
N.E.2d 998, 1001-02 (Ind. Ct. App. 1995).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-645 | September 30, 2020                      Page 6 of 6